DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Response to Amendments
Applicant’s amendments, see remarks, filed 02/25/2022, have been acknowledged.  
Claims 1-5 and 7-15 are pending.  
Response to Arguments
Applicant’s arguments, see remarks, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C 103 have been fully considered and are not persuasive.  
Applicant argues that the prior art references of Kaul and He do not teach the amended portion of claim 1 stating, “the collating unit causes the biological data acquisition unit to acquire the biological data at a time when a significant difference is found between the first biological data pattern and the second biological data pattern, in cases where the prescribed ingestible object is ingested by the living body and where the prescribed ingestible object is not ingested by the living body, the collating unit acquires, at least once, the biological data acquired by the biological data acquisition unit at the time”.  The examiner respectfully disagrees, Kaul teaches the acquisition of wave forms pertaining to various patient data in order to help to determine if the patient has taken their medication or not thru the use nd Biological data pattern), while Fig 3 shows the waveforms with meds (1st Biological data pattern), Para 21-22, 54.  The reference pulse is a wave measurement for no meds and which becomes baseline, while fig 3 – patient with medication, changes the wave measurement creating a difference between the wave measurements baseline and drug pulse waveforms when a certain threshold difference is met, this difference can be used  to determine if patient is taking or not taking medication by comparison.  Kaul states in Para 68 that the calculated differences in actual patient pulse wave measurements and expected measurements are taken based on “medication schedule information, the time(time and date) the actual data was taken, the various patient reference information, and the various medication impact parameters.”.  Thus, Kaul is taking waveforms measurements during the time when there is an expected significant difference between the waveform measurements based on the time and medication parameters in order to determine if a patient’s waveform data actually confirms whether that patient has taken or not taken the medication. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “biological data acquisition unit”, “a collating unit configured to”, “a first selection unit”, and “an output unit configured to” recited in Claim 1, “a time acquisition unit configured to” recited in Claim 2 and “update unit” recited in Claim 5.  Upon review of the specification the examiner is interpreting the “biological data acquisition unit” to be an instrument or sensor used to acquire biological data as stated in the applicant specification in Para 7, 12 and labeled in Fig 1 as #20.  Examiner interprets collating unit, first selection unit, output unit, update unit and time acquisition unit as software modules implemented within the control unit as indicated in specification.  Collating unit described in Para 18 and 25 and identified in Fig.4 as #111, output unit described in para 7 and 18 and identified in Fig.4 as #113, first selection unit described in Para 78 and identified in Fig.11 as #116, time acquisition unit described in Para 66 and identified in Fig. 9 as #115, and update unit described in para 54-55 and identified in Fig. 7 as #114.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul (U.S Publication No. 2016/0188839 – previously cited), and further in view of He (U.S. Publication No. 2015/0112208).  

Regarding Claims 1 and 8, Kaul teaches a body condition managing device connected in a communicable manner to a biological data acquisition unit that acquires biological data representing a condition of a living body (Para 16-18, 59, “In some embodiments, the invention may be a method, device or system for determining a patient's adherence to a prescribed medication regime.  The invention relies on a plurality of different types of measured (actual) patient pulse wave measurements, such as some combination of oscillometric blood pressure data, oscillometric pulse oximeter data, and ECG data, as well as other types of patient physiological measurements as available.  [0017] The invention further relies on additional information, such as patient reference (baseline) information that reports on the various patient pulse wave measurements in the absence of various types of medication, medication schedule information (which informs the invention as to what types of drugs/medications that patient should be taking, and when), and medication impact parameters, which informs the invention as to how the various individual medications would be expected to impact (alter) various specific types of patient pulse wave measurements. The invention will typically use at least one processor to obtain a various different types of actual patient pulse wave measurements.  It will then use its various types of additional information to determine if the actual data is as expected based on the patient baseline pulse wave information, expected medication schedule, and expected impact of these medications on the patient baseline pulse wave information.  If the results are inconsistent, then the invention will typically conclude that the patient is not properly adhering to his medication schedule, and will report this lack of medication adherence accordingly.” This patient operable instrumentation will typically comprise at least one computer processor (microprocessor, microcontroller, etc.), memory nd Biological data pattern), Fig 3 – with meds (1st Biological data pattern), Para 21-22, 54 - reference pulse is wave measurement is measurement for no meds and which becomes baseline, fig 3 – patient with medication changes the wave measurement, drug pulse waveforms meeting a certain threshold can be used to determine if patient is taking or not taking medication by comparison.); the collating unit causes the biological data acquisition unit to acquire the biological data at a time when a significant difference is found between the first biological data pattern and the second biological data pattern, in cases where the prescribed ingestible object is ingested by the living body and where the prescribed ingestible object is not ingested by the living body, the collating unit acquires, at least once, the biological data acquired by the biological data acquisition unit at the time ( Fig 2 – baseline, Fig 3 – patient waveform, Para 68 – time and medication parameters taken into account to establish difference in waveforms between patient and baseline to determine  The invention may just store the findings in memory, or inform the patient, or inform caregivers, or inform relevant healthcare professionals, or keep human readable records.  At a minimum, however, the invention will least store a record in the invention's memory (either local and/or remote) of at least those medications where inconsistent findings were found (i.e. evidence that the patient was not responding to the medication as would be expected. Distinct processor used to establish response to information obtained by communication, alarm, or some other kind of action.) the first selection unit controls the environmental sensor to acquire environmental data (Para 82 - for additional sensors added the system also encompasses processors to carry out the collection/storage and analysis of the data), 
 the first selection unit configured to, as the first and second biological data patterns, select first and second biological data patterns that match the environmental data acquired by the environmental sensor respectively from a plurality of first biological data patterns representing temporal drifting of the biological data in different environments and a plurality of second biological data patterns representing temporal drifting of the biological data in different environments, the collating unit collates the biological data acquired by the biological data acquisition unit and the first and second biological data patterns selected by the firstPreliminary Amendment Page 5 of 8 selection unit. (Fig 1-6 - Para 77 -81, Para 92-94 – patient baseline parameters and impact parameters are established for each patient and drug  to establish whether changes in the parameter are matched to taking of the drug, such parameters would be established for each data point taken from each sensor).  

	He, in the same field of endeavor teaches environmental sensor to acquire environmental data representing temperature or humidity in surroundings of the living body, or information on weather in a geographical area of the living body ( Para 934 - to teach the addition of an ambient temperature sensor which detects the temperature of the environment of the user).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Medication Adherence System as taught by Kaul, with environmental sensor to acquire environmental data representing temperature or humidity in surroundings of the living body, or information on weather in a geographical area of the living body as taught by He, since such a modification would provide the predictable result of enhancing the medication adherence system to be able to monitor the environmental impact specifically temperature would have on the effectiveness of medication taken by the patient as detailed in He Para 942-948.  

Regarding Claim 2, Kaul in view of He teaches a time acquisition unit configured to acquire time information representing a scheduled time at which the living body is scheduled to ingest the ingestible object (Table A, Para 62-63, “In order to determine if a patient is adhering to a particular medication, the device, system, or method will, in addition to patient baseline physiological data (e.g. data in the absence of drugs/medication) also need to know the patent's medication schedule information (e.g. what drugs is the patient supposed to take, and when) and the expected impact of these drugs (or at least the drugs where monitoring is desired) on the various patient physiological parameters. [0063] Thus the invention will typically be configured to store and retrieve a variety of different types of information.  This information can include medication schedule information that pertains to at least one According to the invention, at least one processor (preferably at least one local device processor, but alternatively also may be a remote processor) is configured so that when the patient operable instrumentation is used on the patient, this at least one processor will analyze the plurality of different types of actual patient pulse wave measurements.  Here the processor will know what time this analysis is done relative to the medication schedule information.  This time information can be used to adjust the analysis accordingly.  Thus the processor may be configured so that if the readings are taken just before the patient was scheduled to take the medication, then any aberrant readings can be discounted.  However if the readings are taken at several hours after the medication was expected, and aberrant readings are still obtained, then the aberrant results may be given a correspondingly higher weighting and be reported accordingly. [0068] The invention will then use at least one processor to determine which of the various actual patient pulse wave measurements are inconsistent with calculated patient pulse wave measurements that the system would normally expect for that patient.  This calculation is based on the medication schedule information, the time (here time 

Regarding Claims 3 and 9, Kaul in view of He teaches the output unit outputs a warning prompting the living body to ingest the ingestible object if the result of the collation performed by the collating unit indicates that the living body has failed to ingest the ingestible object (Para 69-70 – report and alarm can be set off if found the data does not support the ingestion of medication). 

Regarding Claims 4 and 10, Kaul in view of He teaches the output unit outputs different types of warnings depending on whether or not the biological data acquired by the biological data acquisition unit exceeds at least one prescribed threshold (Para 69-70 – based on the results of the data, an appropriate output is executed).  

Regarding Claims 5 and 11-15, Kaul in view of He teaches an update unit configured to update the first and second biological data patterns in accordance with the condition of the living body from which the biological data is acquired (Para 103, “In some embodiments, the invention may further be configured with means (e.g. touch screens, buttons, voice interface, network interface) to receive compliance information from the patient.  Here the patient (or caregiver) can also report on periods when it is known that the patient was out of compliance with at least one known medication.  This in essence constitutes an ethical "natural experiment" that can be used to obtain further calibration information for the invention.  To take advantage of this ethical "natural experiment", the invention's at least one processor can be further configured to use this compliance (or lack of compliance) information to select at least some of the actual patient pulse wave measurements for use in establishing or refining 

Regarding Claim 7, Kaul in view of He teaches the body condition managing device being connected in a communicable manner to an activity data acquisition unit that acquires activity data representing an activity condition of the living body and further comprising a second selection unit configured to select, as the first and second biological data patterns,  first and second biological data patterns that match the activity data acquired by the activity data acquisition unit respectively from a plurality of first biological data patterns representing temporal drifting of the biological data in different activity conditions and a plurality of second biological data patterns representing temporal drifting of the biological data in different activity conditions, wherein the collating unit collates the biological data acquired by the biological data acquisition unit and the first and second biological data patterns selected by the second selection unit (Para 79 -81, 93-94, activity data acquisition – motion sensors (accelerometers)).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792